 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDFleetwoodTrailer Co.of Ohio, Inc.andInternational Union of'Electrical,Radio and Machine Workers,AFL-CIO,ChargingPartyFleetwood Trailer Co. of Ohio,Inc.andInternational Union ofElectrical,Radio and Machine Workers,AFL-CIO,Petitioner.Cases Nos. 8-CA-2587 and 8-RC-4282. August 27, 1962DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONOn April 26, 1962, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices and rec-ommended that the complaint be dismissed with respect thereto. Fur-ther, the Trial Examiner made recommendations as to the objections toconduct affecting the results of the election and challenges arisingfrom the representation case.Thereafter, the General Counsel,' theCharging Party, and the Respondent filed exceptions to the Inter-mediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the fuzdings,2 conclusions, and recom-mendations 3 of the Trial Examiner.'The General Counsel excepted solely to the Trial Examiner's failure to recommend a"broad" order.We do not agreewith the General Counsel thatthe Respondent's viola-tions of Section 8(a) (1) of theAct warrantour issuing such an order.However, theTrial Examiner failed to include a provision in the Remedy and Recommended Orderprohibiting the Respondent from engaging in, any similaractsof interference,restraint,and coercionAccordingly,we have included such a provision in our Order.2The Trial Examiner found that Leroy Surgener,one of Respondent'semployees, wasnot unlawfullydischargedLike the Trial Examiner, we believe that the facts of thiscase do not "warrant an inference of discriminatory motivation"However,we do notpassupon, or adopt,the Trial Examiner's further statementthat, in viewof Surgener'spoor work record as a leadman, the General Counsel,in order to prove his case, had toestablish that "Respondentdeliberately was makingit impossiblefor Surgener to performhis dutiesas a leadman "3As noexceptions were taken to the Trial Examiner's recommendation to overrule thePetitioner's objectionto the election,we adopt his recommendation,pro forma.In agreement with the Trial Eeanunei, we sustain the challenges to the ballots ofThayer.Wolcott, Atoyei, Ronald Howard, 'Needs, and SurgenerWe do not paw Upon theTrial Examiner's findings or conclusionswith respect to the ballots ofFinney and DudleyHoward, as their ballotscannot affectthe results of theelection138 NLRB No. 39. FLEETWOOD TRAILER CO. OF OHIO, INC.305As the Petitioner did not receive a majority of the votes cast in therepresentation election, we shall certify the . results ,of the election.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Fleetwood TrailerCo. of Ohio, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interrogating employees concerning their union membershipand activities, threatening them with reprisals because of such activi-ties, and requesting employees to spy upon the union activities ofother employees.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist International Union of Electrical, Radioand Machine Workers, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Galion, Ohio, copies of the notice attachedhereto marked "Appendix." 4Copies of said notice, to be furnishedby the Regional Director for the Eighth Region, shall, after beingduly signed by an authorized representative of the Respondent, beposted immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Eighth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT Is FURTHER ORDERED that the Petitioner's objections be overruled,and that the challenges to the ballots of Richard Thayer, Frank Wol-cott,RobertMoyer, Ronald Howard, James Needs, and LeroySurgener be sustained.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the cords "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT Is FURrIIER ORDERED that the complaint be, and hereby is, dis-missed insofar as it relates to the discharge of Leroy Surgener.[The Board certified that a majority of the valid votes was not castfor International Union of Electrical, Radio and Machine Workers,AFL-CIO, and that said labor organization is not the exclusive rep-resentative of the employees in the unit found appropriate.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT interrogate our employees concerning their unionmembership or activities, threaten them with reprisals becauseof such activity, nor request employees to spy upon the union ac-tivities of other employees.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rights toself-organization, to form, join, or assist International Union ofElectrical, Radio and Machine Workers, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities, except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, asamended.All our employees are free to become, remain, or refrain from be-coming or remaining members of International Union of Electrical,Radio and Machine Workers, AFL-CIO, or of any other labor or-ganization, except to the extent that this right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a) (3) of the Act, asamended.FLEETWOOD TRAILER CO. OF OHIO9 INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employeesmay communicatedirectly with the Board'sRegional FLEETWOOD TRAILER CO. OF OHIO, INC.307Office, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio,Telephone Number, Main 1-4465, if they have any question concerningthis notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on October 13, 1961, by International Union of Electrical,Radio and Machine Workers, AFL-CIO, herein called the Union, the General Coun-sel of the National Labor Relations Board issued a complaint, dated November 17,1961, against Fleetwood Trailer Co. of Ohio, Inc., herein called the Respondent, al-leging that the Respondent had engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) and Section 2(6) and (7) of theNational Labor Relations Act, as amended, herein called the Act.The Respondentfiled an answer on or about November 27, 1961, in which it admitted the jurisdic-tional allegations of the complaint but denied the commission of any unfair laborpractices.In Case No. 8-RC-4282 the Board by order dated December 12, 1961, directeda hearing before a Trial Examiner "to resolve the issues raised by the objections andby the challenges to the ballots of Charles Finney, Dudley Howard, James Needs,Richard Thayer, Frank Wolcott, Robert Moyer and Ronald Howard." On Decem-ber 18, 1961, the Regional Director for the Eighth Region issued an order consolidat-ing the complaint and representation cases.A hearing was held before Trial Examiner John H. Eadie at Galion, Ohio, onFebruary 6, 7, and 8, 1962.After the conclusion of the hearing, the General Coun-sel, the Union, and the Respondent filed briefs with the Trial Examiner.The Gen-eralCounsel also filed a motion to correct the record.The Respondent filed amemorandum in opposition to the motion. In view of the Respondent's opposition,the motion is denied.The General Counsel's motion and the Respondent's memo-randum in opposition are received in evidence as Trial Examiner's Exhibits Nos.3 and 4, respectively.Both from the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is an Ohio corporation. It has an office and plant in Galion, Ohio,where it is engaged in the manufacture and sale of mobile homes. In the course andconduct of its business operations at said plant, the Respondent annually causes itsproducts valued in excess of $50,000 to be sold, delivered, and transported in inter-state commerce to and through States of the United States other than the State ofOhio.The complaint alleges, the Respondent's answer admits, and the Trial Examinerfinds that the Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, is alabor organization which admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent commenced manufacturing operations in its Galion plant inJune 1960.Production increased until by the week ending October 23, 1960, theRespondent had 46 employees, and produced at the rate of 11 units per week.About this time, due to a cancellation of orders and to increased inventory, produc-tion was cut to an average of about four or five trailers per week. Correspondingly,employees were laid off until a low of 24 was reached for the week ending Novem-ber 27, 1960.Approximately 11 of the laid-off employees were rehired when theRespondent once again increased production starting about February 1961.The Union commenced to organize the Respondent's employees during the last partof April 1961.On May 11, 1961, the Union petitioned the Board for certification.662353-63-vol. 138-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 31, 1961, the Respondent discharged Leroy Surgener, who had been elected"president" of the Union by the employees.During May 1961, the Respondent reached its peak of production and employ-ment.During the week ending May 28 there were 63 employees and 15 units wereproduced.Employment and production remained constant through the week end-ing July 30.During August approximately 29 employees were laid off.One ofthese employees was rehired during September and two were rehired during October1961.Starting with the week ending August 27, only seven units per week wereproduced.The number of employees dropped to 28 for the week ending October 29,1961.Pursuant to the Board's Decision and Direction of Election, dated September 20,1961, an election was conducted on October 4, 1961.The unit found appropriateby the Board included utility men and leadmen.Of the 36 ballots cast, 13 werefor the Union and 15 were against. The Respondent challenged the ballots of eightemployees, including that of Surgener, upon the grounds that they had been eitherpermanently laid off or discharged before the election.During the times mentioned herein, Nick Dobrich and Vincent Wanzek were theplant manager and produciton manager, respectively.There were no other super-visory employees between them and the leadmen.B. Interference, restraint, and coercionAbout the end of April 1961, Wanzek told employee Leroy Surgener, "Surgener,if you hear any Union talk going around, let me know. . . . It is part of your job asleadman to let me know if there is any Union talk."Wanzek's request that Surgenerbecome an informer on union activity is found to be violative of the Act.The record establishes that both Dobrich and Wanzek spoke to the assembled em-ployees.Dobrich's speech took place on or about May 3, and Wanzek's on or aboutJune 1, 1961.1 Surgener testified that Dobrich said, "I heard that you guys weretrying to get a Union in. . . . You guys can try as hard as you want to, to get aUnion in here, it won't do you no good. . . I can fire every one of you guys andhire new men..There are men out on the street just like youguys,wanting towork.They are in here every day." Surgener also testified that either Dobrich orWanzek said that "before a Union would come in there they would close the plantdown."As to Wanzek's talk, Surgener was questioned and testified as follows:Q. Do you recall in either June or July a meeting called by Mr. Wanzek?A.Mr.Wanzek, yes.Q. Do you recall what was said at that meeting?A. He said, "I don't want to see any more than three guys in a group." Hesaid, "No man is to leave his department for anything except the lead man,"-he was pretty well teed off there-I think it was him that said before a Unionwould come in they would close the plant down, I am not too sure, but one ofthem guys said that.Q. By "One of the guys" who do you mean?A. Mr. Dobrich or Vince Wanzek.Concerning Dobrich's speech, employee James Needs testified:Well, we were going to hold a meeting that night to get a group of the Unionmembers together and we were all supposed to sign a bunch of cards.NickDobrich, he told Vince Wanzek to call all the production workers togetherabout a half hour before quitting time, and Nick got up and said he didn't wantanybody to sign any cards, and he didn't want the Union in there, that hethought the wages they were paying were fair enough, that they were paying anickel every 30 days, and he said if we did get a Union in and went ahead withit that they would close down the shop and move it elsewhere and we would allbe out of a job.As to the first meeting at which the Union was mentioned, employee Dudley Ho-ward was questioned and testified as follows:Q. Do you recall what was said at that time?A. At this particular meeting I don't recall which one said it, but they saidthey knew who was doing the talking, if they ever caught them, they would getrid of them.Q. They knew who was doing the talking?1 From Wanzek's testimony it appears that his "get tough policy" speech was aboutJune 1, and that before that time he gave other talks to groups of employees "sometimesonce a week and sometimes every other week." FLEETWOOD TRAILER CO. OF OHIO, INC.309A. Yes, sir.They said they could be replaced awful easily, and they said,should the Union come in we could close the plant.Howard testified that "sometime in June" on the day that the employees had ameeting "on the parking lot outside the plant at noon" and had received union badges,"the manager called a meeting of the whole plant." 2 In this connection Howardtestified:They said they didn't want to see any more I.U.E. badges passed out on com-pany grounds, if they caught anyone they would get rid of them, and they saidthere weren't any Union that was going to come in and tell us how to run ourbusiness or what wages to pay to the employees, and if we didn't like it we couldget out.******At this particular meeting, Mr. Wanzek, I recall him, and he stated that thereweren't any Union coming in there, there weren't any other Union ever comingin there and that he would fire or replace every man in the factory if he hadto do it.He said there were many people coming in every day looking for workand he said he didn't want to see any more than two or three employees at onetime in a group at any time.He also stated that he didn't want to see anyemployee out of his particular department, with the exception of the lead man.He said, "You guys is trying to see how tough you can be on us, so we willshow you how tough we can make it on you."Employee Bob Stewart testified that "in June or July" on the day that the em-ployees met on the parking lot, the Respondent called a meeting of all employees"right after lunch hour"; and that both Dobrich and Wanzek spoke at this meeting.As to this meeting, Stewart testified as follows:Well, he said we were making it rough on them, so they would just see howrough they could make it on us guys.He said that no one was to leave their department without permission, andtheydidn't want to see no two or three guys talking together.There is one thing I don't have to read to remember.He said there wouldnot be a union in.He said they had had about three cases before the Boardand they had beat them all three, and that was just a waste of time.*******They said they couldn't afford to have a union, that they wouldn't have a union.They said they would tear the plant down and move it before they had a union.Dobrich admitted that he made a speech to the assembled employees on May 3,1961, with Wanzek present.Concerning his speech, Dobrich testified to the fol-lowing:Itwas a very brief meeting and we wanted to bring out certain points, thepoints being that we wanted to let the men know what we had done for themthus far in the way of wage increases, and insurance benefits and it was just areal brief meeting, to state the company's position, inasmuch as we told themthat we realized that there was going to be a meeting that evening in regard toorganizing Fleetwood and we stated that we didn't want them to sign the cards.*******We mentioned the employment record we had, and although we have beenin operation a very short time, we had retained at least 25 of the employeesthere.*******I referred to the competitive nature of the business, also the competitive natureof the industry and to repeat, I mentioned the two wage increases that we had hadand also that we had returned about $4600 worth of insurance premiumsto the employees which was more than the total sum that had been paid in.I told them that our wage policy had to remain consistent so that we couldbe competitive, and I told them that I didn't want them to sign the cards, andI ended up by saying that it wouldn't do any good.*******9Howard testified that he did not recall which manager spoke at this meeting, althoughto one part of his testimony cited herein he identifies the speaker as Wanzek.However,It is clear from the testimony that Howard had reference to the speech of Wanzek madeon orabout June 1. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrankly, that it wouldn't do any good, and we were referring to the re-organizing of the trailer industry, that the Unions couldn't change the competi-tive nature of our business.Dobrich denied that he threatened to move the plant or discharge employees becauseof their union activity.Wanzek testified substantially the same as Dobrich withrespect to the latter's speech.Concerning his own speech to the employees on or about June 1, Wanzek testifiedas follows:Primarily, the subject of this speech was for me to have, in effect, to getthe men, which ever way you want to put it, to realize that we are not performingat our proper efficiency, and that we had to get going, so to speak.Well, we were finding considerable things wrong. I was finding men indifferentareas,when they didn't think I was around, visiting and wanderingout of their areas, which it would seem to me, that I had to use a good, toughpolicy on them. I was talking to them in a normalmannerand I had noresults.*******Well, to be quite frank with you, I did say that I was quite irritated. I toldthe men in so many words that if they didn't think I was tough, just to try me,and if they thought I was tough now, all they had to do was try me. Any manthat didn't want to do his job, and get it done right, and get it done in 40 hours,itwould mean immediate dismissal. I didn't want any of the men groupingtogether on company ,time. I didn't want any man out of his workareaunlesshe had specific business to be out of thatarea.And as far as I was concerned,only on rare occasions, it was only the leadmen that would have reason, onoccasion, to be out of theirarea.Itwas only when they had a reason to beout, not otherwise.Wanzek testified that he did not mention the Union during his speech and that hedid not threaten to close the plant if the Union got in.Employees Marion Osborne, Aulden Woodrow, Woodrow Thompson, MarvinRader, Raymond Howard, Edward Vining, and Marion Van Dorn were called aswitnesses by the Respondent.All except Thompson testified that Dobrich in hisspeech did not threaten to close the plant or to discharge employees because oftheir union activity,3 and all testified that Wanzek did not mention the Union duringhismeetings with the employees.Osborne testified that Dobrich told the employees"that if we wanted the Unionin,weshould go ahead and sign the cards, and if wedidn't want them in, we didn't need to sign the cards."Howard testified that Dobrichsaid "that the trailer industry didn't have the turnover as other big industries, andif it was forced, if they had to pay a wage that other bigcompaniespay, that theywould have to go out of business."From all of the evidence I am convinced and find that both Dobrich and Wanzekthreatened the employees with reprisals because of their union activity, in violationof Section 8(a)( I) of the Act. In so finding I credit the testimony in this connectionof Needs, Surgener, Stewart, and Dudley Howard; and do not credit the denials andcontrary testimony of Dobrich,Wanzek, Osborne, Woodrow, Thompson, Rader,Raymond Howard, Vining, and Van Dom.Employee Terrell Noel had a conversation with Wanzek on or about May 11, 1961.Wanzek asked him if he had "anything to do with the union."Noel replied thathe was on the Union's "organizational committee."Wanzek then said that "theyhad tried to bring unions in here before"; and that he "had broke them" and "wouldbreak ours." It is found that Wanzek's interrogation of Noel constitutes interference,restraint, and coercion.On the day that union badges were distributed to the employees, on or aboutJune 1, Wanzek had a conversation with employee Danny Wray.Wray was wearinga badge at the time.Wanzek told him, "I see they won you over.... If I were you,Iwould think this over, because you are a married man, and you have a family tos In his pretrial affidavit, dated October 19. 1961, which was received in evidence,Thompson states, "About the first of May the Company called a plant meeting at whichtime Nick Dobrick [sic] spoke to the employees. I recall that he said there'd be nounionin the plant and at one point said if he had to, he'd shut the plant" At the hearingon direct examination, Thompson testified that he did not "recall" any speech by Dobrichat the time in questionDuring cross-examination when confronted with the abovestatementin hisaffidavit, Thompson testified, "I can't recall it. It has been so long." FLEETWOOD TRAILER CO. OF OHIO, INC.311think of....Because aman who sticks with the companynow, will end up withthe company." It is clear that Wanzek's statementwas a threat to discharge Wraybecause of his unionsympathy and activity.As such, itisviolative of Section8(a)(1) of the Act.C. Thedischarge of SurgenerLeroy Surgener first was employed by the Respondent on July 7, 1960.He workedin the paint department for about 2 months and then was transferred to "side walls."During the latter part of October 1960, he was promotedto leadmanin thesidewalland tops department.The campaign of the Unionstarted in the Respondent's plant duringabout thelatter part of April 1961.The employees chose Surgener as "temporary president."The Unionheld meetingson the parking lot. Surgener spoke to theemployees atthese meetings and solicited them tosign union cards.He wore aunion badge inthe plant, and testified as a witness for the Union at the Board's representation hear-ingheldon or aboutJune6, 1961.Including Surgener, there were eight employees working in the sidewalland topsdepartment.As a leadman, he was required to perform manual work. It was hisresponsibility not only to inspect the work of the employees in his own department,but also to check the trailer for defects when it wasreceived from the floor depart-ment.The trailers are manufactured on an assembly line.The trailermoves fromthe floor department into the sidewall and tops department.The side walls are puton the trailer and it is then moved about one full trailer length (45 to 55 feet),where the interior cabinets are installed.The back, front, and the top are thenplaced on the trailer.Until about the middle of May 1961, Surgener himself worked in the sidewallpart of the department.Because the employees working "on the tops couldn't keepup," employee "Scotty" was transferred from tops to sidewalls; and Surgener workedon tops."Squawks" (complaints) about the work in sidewalls then increased.Surgener discussed this several times with Wanzek, telling him that he did not havethe time and was unable to check the work of the employees in sidewalls.Wanzektold him that he wouldassignanother employee to his crew so that he could "workin each department and keep a watch on both places."Wanzek thereafterassignedan extra employee to Surgener's crew.Later Surgener had to share this extra man,as the employee worked only half of his time in the sidewall and tops departmentand the other half of his time with the "saw man." However, it appears that there-after if the squawks on sidewalls did not in fact increase, at leasttheydid notlessen 4On or about June 13, Surgener went to Wanzek and told him that he would"check the men more.quit talking for the Union, and quit the Union.' 15Wanzek replied to the effect that he knew that Surgener was capable of performingthe work.Wanzek was on vacation during the first 2 weeks of July 1961. Dobrich supervisedproduction duringWanzek's absence.At sometime during this period of time,Dobrich overheard Surgener talking to another employee in front of a trailer inthe tops part of the department about a union meeting to be held that night. Dobrichcalled Surgener over to the side and told him that he could engage in union talkas much as he wanted on his own time, but not company time. Dobrich then warnedhim by saying, "Surgener next time I hear any more Union talk on the Company'stime, I am going to fire you. . . Now, get back over there on tops and start drivingthose nails now."Later that same day Dobrich had another conversation withSurgener.Dobrich asked him, "Surgener, what is the matter, don't you like yourjob?" Surgener replied that he did.Dobrich then asked him if he would like to betransferred to another department, or to be made a utility man.To both questionsSurgener replied, "No."'The evidence discloses that the utilitymen fixedsquawks, unless the squawks in anyone departmentbecame excessive. In that case the squawks were called to the attentionof theleadmaninvolved by the utilityman, andthe leadmanwas requiredto fix at leastsome of them.Surgener testified credibly and without contradiction that he spent "aboutan houra day, five or six hours a week" fixing such squawks on sidewalls after thetrailers had been moved from his department and completely away from its working area.5Whenquestionedas to thereason formaking thisstatementtoWanzek,Surgenertestified,"Well, he had beenriding me allthe time [after the unioncampaign started]and I figured Ithought I was doing my job right, but the wayhe was riding me andeverything I didn't know for sure." 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile he was in charge of production, Dobrich twice complained to Surgenerabout faulty work on side walls.On one occasion when employee Dick Thayer 6had neglected to tighten some bolts which held the trailer to the frame, Dobrichwarned Surgener by saying, "Surgener, you are going to have to do something aboutthis."About a week after Wanzek returned from his vacation, he noticed Surgener talk-ing to an employee in the cabinet setting department.Several employees fromSurgener's crew were standing nearby.Wanzek said to him, "Surgener, the nexttime I hear any more Union talk out of you,.I am going to fire you."Surgener was discharged by Wanzek on July 31, 1961.Wanzek took Surgenerand his crew on sidewalls to the finishing department where he showed them atrailer which had sidewalls with a number of defects.He told them, "If this is thebest you guys can do,.what I should do is fire the lot of you . . . the rest of youguys can go back to work, but Surgener, come with me, you are fired."For the most part, the facts in Surgener's case are undisputed.The Respondentknew that he was the leader of the Union. There were a number of squawks onsidewalls during the last 2 or 3 months of Surgener's employment; and both Wanzekand Dobrich complained about the faulty work to Surgener.Wanzek testified atlength concerning the squawks? I have not detailed this testimony since it has notbeen denied by Surgener.The record establishes that it was the duty of leadmen to inspect the work of theemployeesunder them. Surgener testified to the effect either that he did not have thetime or that it was physically impossible to check the work of his sidewall crew.Wanzek and Dobrich testified that Surgener was a good workeras anindividual,but not as a leadman; and that it was company policy to discharge an unsatisfactoryleadman rather than to demote him.Wanzek testified, in substance, that Surgenerhad sufficient men on his crew and had ample time to check their work if he hadpaid moreattention to his job.Since the record shows an antiunionanimuson the part of the Respondent andthat Surgener was the leading adherent of the Union, the Respondent's action in thematter is not above suspicion.However, I do not believe that the facts warrantan inference of discriminatory motivation.Aside from the question of whetheror not Surgener's union activity was interfering with his work,8 the record is notsufficient, in my opinion, for a finding that the Respondent deliberately was makingit impossible for Surgener to perform his dutiesas a leadman.In view of theadmitted defects on sidewalls, some of which appear to have been of a seriousnature,I believe thatitwasnecessary for the General Counsel to have established thisin order to prove his case.Further, that the Respondent was not discriminatorilymotivated is indicated by Dobrich's offer to Surgener in the early part of July to trans-fer him to another department or to make him a utility man.9Accordingly, I find that the Respondent's discharge of Surgener on July 31, 1961,was not in violationof the Act.D. The objections and the challenged ballotsAs stated above, the election was held on October 4, 1961. Before the start ofthe shift that day, about 115 or 20 employees were standing around the coffeemachine.They werediscussinga pamphlet on seniority which the Union had distributed thenight before.Concerning the conversation, employee Marvin Rader testified crediblyas follows:we had brought it up that morning, speaking in regards to who would belaid off in the case of theUnioncoming in.We were talking alongthe linesof who hadless time thansome of the men who were laid off.Surgenertestified that before the above time he hadrecommended to Wanzek thedischargeof several employees, one of whom was Thayer.4 Employee Raymond Howard was theleadman incabinet setting.As a witness calledby the General Counsel, he testified that Surgener "got a little careless.You see, if Iwould tellhim to fix something,and it is not fixed,I don't tell him nomore.I wouldput it down where it says,'Remarks.'It goes outlike that.He was careless a lot oftimes, he didn't fix squawks.I don't say there was a greaternumber or lesser number,but I do say that sometimes he wouldn't fix squawks."Wanzektestifiedthat Howardcomplainedto him aboutsquawks on sidewalls.9An affirmativeanswerto theabove is indicated by Surgener's admitted conversationwith Wanzek on about June 13.a Leadmen and utility men received the same rate of pay. FLEETWOOD TRAILER CO. OF OHIO, INC.313There were quite a few boys standing around there.There was mention made,comment made, towards several different boys.One was Larry Kelley, I believe,was there, and there was mention made about I would have to look for a new job.Imentioned to him then, that it would be all right, I could go up and bump hisbuddy, Tom, who had less, four days or five days, than I do, just a generalconversation.Wanzek was with the group of employees.As he was about to leave, employeeTom Cole said, "Well, goodbye, Vince. It's been nice knowing you."Wanzek thenpointed to employees and said, "Well, if the union gets in, the other guys [employeeswho had been laid off] will be coming back, and you, and you, and you guys will begoing out the door."It is clear from the record and I find that Wanzek was referring to the possibilitythat the employees might be replaced in their jobs by the employees who had beenlaid off and who had more seniority, and that he was not threatening the employeesinvolved with reprisals.Accordingly, I find that Wanzek's statement was not violativeof the Act.At the election on October 4, the ballots of Surgener, Charles Finney, DudleyHoward, James Needs, Richard Thayer, Frank Wolcott, Robert Moyer and RonaldHoward were challenged by the Respondent.The facts concerning Surgener's dis-charge have been found above.The Respondent contends that the employment ofthe other seven employees had been permanently terminated, and that at the time ofthe election there was no reasonable expectancy of reemploying them.The Unioncontends that these employees were temporarily laid off and at the time of the electionhad a reasonable expectancy of reemployment in the near future.Richard Thayer, Dudley Howard, Robert Moyer, and Frank Wolcott were laidoff on August 4, 1961. Ronald Howard and Charles Finney were laid off onAugust 18, 1961.Ronald Howard was rehired by the Respondent on September 26,1961, after the payroll eligibility date established for the election.'°Concerning a conversation with Wanzek at the time of his termination, Finneytestified credibly that Wanzek told him "this was it. ..I am going to have to lay abunch [of the employees] off"; and that when he asked Wanzek if he "could get backagain,"Wanzek told him to come back to see him.When questioned as to why hehad not returned to the plant to see Wanzek, Finney testified, "Well, things wereslack and I didn't think there was any use in coming back that soon."Dudley Howard was leadman in the "Expando" department.Concerning hislayoff by Wanzek, Howard testified credibly, "He said he hated to let me go but atthat time they were going to shut the Expando department down, they were not goingtomake any more. He said he hated to let me go but he didn't have any choice,for me to drop back in and see him. . . . I asked him how often, and he said once aweek would be satisfactory." 11Moyer testified that when his employment was ter-minated by Wanzek, Dudley Howard was present.Moyer testified credibly thatWanzek said, "We are going to quit making expandos. That's why we are lettingyou go."Richard Thayer testified credibly that when his employment was terminated byWanzek, he was told that his job was being eliminated and that he had "better findanother job."James Needs was hired by the Respondent in March 1961. Sometime beforeJune 16, 1961, Needs was injured on the job. On June 16, Needs was notified bythe State Workmen's Compensation Board that the Respondent had terminated hisemployment.On August 8 Needs returned to the plant and spoke to Wanzek.HetoldWanzek that his doctor had released him for "light duty" and asked him for ajob.Wanzek told him that the Respondent did not have need of his services anylonger, that there was no "light duty work," that he had been replaced since his"illnesswas going to be for too long," and that the Respondent was cutting downon production.The economic necessity for the layoffs during August 1961 is not in dispute. Theevidence shows that during this month the Respondent laid off 29 employees.Ofthis number, three, including Ronald Howard, were recalled to work.12The factsconcerning the number of employees and the number of units produced (not in-cluding expandos) through the week ending October 29, 1961, have been discussed10 Inhis report on the challenged ballots, the Acting Regional Director states that theeligibility date was the payroll period ending September 17, 1961.11Howard testified that he returned to the plant to see Wanzek "once a week until theBoard election."12Employees Nelson King and Edward Miller were recalled October 23 and 25,respectively. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDand found above.At that time only seven units were produced per week. This rateof production continued through the week ending January 28, 1962.Until the weekending July 30, 1961,there were four employees in the expando department, andtwo to four expandos were produced per week.From September 3 to December 31,1961,there was only one employee in the expando department,and productionranged from none to two units per week.Dobrich testified,in substance,that the Respondent did not maintain a recall orrehire list of employees;that "it is Company policy we never lay off a man.He isalways terminated";and that when employees were selected for layoff,"Companypolicy calls for strictly the merit system ... determined by the production manager."Wanzek admitted that when the Respondent increased production during the earlypart of 1961,he instructed the Bureau of Unemployment Compensation to the effectthat only former employees of the Respondent whom he thought were "capable"should be sent to him for reemployment.Concerning the length of time requiredto train a production worker, Wanzek testified as follows:First of all, as far as the man is concerned,it takes him two,possibly three,days to get himself accustomed to it,and start showing something for us.Firstof all, let me say this:All of it,not all of it, a major part of this trailer is made with the process ofusing the jigs.All of this material that is used, which is put into these jigs tobe assembled,is all figured and pre-cut.The figures are all figured out before-hand, which list of these items are put on a board, and which the saw man usesthis here list to make these cuts,and from this cutting list he cuts the differentmaterial needed for whatever place it is needed.And from this here, the men,through markings on the jig, and through repeating the process several timesover, learn how to do their job.It is just like a fellow going down the road, or I should say, a fellow learningto drive a car.At first,you are sort of upset, you know, until after you driveit a few times, it becomes routine, and that is just what this is. I would say thatif a man is normally of any value at all, it takes him, oh,two to three weeks tolearn his job fairly well, and posibly four or five weeks, somewhere in there,well enough that I consider him to hold the job. Possibly, now some fellowsmay never learn.Concerning the layoff in August 1961,Wanzek testified that he was instructed byDobrich to discharge the employees and tell them"that they should seek jobs else-where."Dobrich gave substantially the same testimony in this connection.Contrary to the contention of the Union,Ido not believe that the evidenceestablishes that the layoff in August 1961 was seasonal;or that the employees, withthe exceptions of Finney and Dudley Howard, whose ballots were challenged, had areasonableexpectancy of reemployment.The layoff in 1960 occurred in November;and the number of employees remained at approximately 25 until the Respondentcommenced to increase production and rehire about February 1961.In addition tothe fact that the layoff in 1961 occurred 3 months earlier than in 1960, Wanzek testi-fied without contradiction that as of the date of the hearing herein the Respondentstillhad only about 29 employees.In my opinion,these facts show that the layoffin 1961 was not seasonal.It has been found that Wanzek told Dudley Howard and Finney to come back tothe plant and check with him about the possibility of future employment.In theircases it would appear that Wanzek was satisfied with their work; and that they hada reasonable expectancy of reemployment,particularly as of the time of the elgibil-ity date of September 17, 1961.Accordingly,for the above reasons it will be recommended that the challenges ofDudley Howard and Charles Finney be overruled;and that those of Richard Thayer,Frank Wolcott,Robert Moyer, Ronald Howard,James Needs, and Leroy Surgenerbe sustained.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practices,itwill be recommended that the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act. SAN DIEGO COUNTY BUILDING & CONSTRUCTION,ETC.315Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Union of Electrical, Radio and Machine Workers, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.3.By discharging Leroy Surgener on July 31, 1961, the Respondent did not violatethe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]San Diego County Building and Construction Trades Council;Local 230, Plumbing,Refrigerating and Pipefitting Industries;International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local Union 36; Inter-national Union of Operating Engineers,Local Union No. 12andBroadway Hale Stores,Inc.Case No. 21-CC-454. August28, 1962DECISION AND ORDEROn February 15, 1962, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmative action,as setforth in the attached Intermediate Report.Thereafter, the Respondents filed exceptions to the IntermediateReport and a supporting brief, and the General Counsel and theCharging Party filed briefs in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions,and recommen-dations of the Trial Examiner with the following amplification.Broadway Hale Stores, Inc., herein called BroadwayHale, a de-partment store chain with branches located at various places in theState of California, is the owner of a tract of land upon which is beingconstructed another store in Chula Vista, herein called the ChulaVista project.Del E. Webb Corporation, herein called Webb, is thegeneralcontractor on the Chula Vista project.CaliforniaWater138 NLRB No. 41.